TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2020



                                      NO. 03-18-00397-CV


 Appellant, Texley Incorporated d/b/a Glamour Girls // Cross-Appellant, Glenn Hegar, in
              his Official Capacity as Texas Comptroller of Public Accounts

                                                 v.

Appellee, Glenn Hegar, in his Official Capacity as Texas Comptroller of Public Accounts //
                Cross-Appellee, Texley Incorporated d/b/a Glamour Girls




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE SMITH




This is an appeal from the trial court’s order granting a plea to the jurisdiction and a cross-appeal

from the trial court’s order granting a temporary injunction. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in both orders. Therefore, the

Court reverses the orders and remands the case to the trial court for further proceedings

consistent with this Court’s opinion. Each party shall bear its own costs related to this appeal,

both in this Court and in the court below.